DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Status of Claims
•    The following is a notice of allowance in response to the examiner initiated interview dated 05/05/2022.
•    Claims 14-18 have been amended. Claims 14-21 are pending and are allowed.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2017-010374, filed on 01/24/2017 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2017/031450, filed 08/31/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE TITLE
 AND METHOD OF A ROBOT


IN THE CLAIMS

Authorization for this examiner’s amendment was given by Attorney Matthew Stanford on 05/05/2022.

14.	 (Currently Amended) A trading system of a base robot formed of components including (i) a serially coupled body of a control unit, (ii) an arm part formed by at least one movable unit, and (iii) an end effector unit, the system comprising: 
at least one memory including: 
a variable specification database configured to store information on variable specifications of the base robot, the information containing variable specification items of the base robot and initial values of the variable specification items, the variable specification items including a number of axes of the base robot and an operating range of the base robot; 
a movable unit database configured to store information on the at least one movable unit, the at least one movable unit including a bending unit and a rotation unit, the bending unit including two links coupled to each other through a bending joint, the rotation unit including two members arranged on a centerline and coupled to each other such that the two members are rotatable about the centerline as a rotation center; and 
a part conformity examination result database configured to store information on a combination of the at least one movable unit in which a 
a customer terminal; and 
a processor operatively coupled to the customer terminal and the at least one memory, the processor being programmed to: 
read each of the variable specification items corresponding to the base robot from the variable specification database; 
display 
receive, from the customer terminal, a special order specification in which at least one of the variable specification items is changed from an initial value; 
search for a combination of the at least one movable unit that satisfies the special order specification based on the information stored in the movable unit database and the part conformity examination result database, the combination containing a number of rotation units, a number of bending units, and a serial configuration of the rotation units and the bending units; 
display, on a graphical user interface of the customer terminal, an animation of a virtual object of the base robot that is the serially coupled body of the control unit, the searched combination of the at least one movable unit, and the end effector unit, the animation of the virtual object corresponding to the searched combination and an operation satisfying the special order specification, and the animation is an animation of the base robot performing a work process using a 
receive, via the graphical user interface of the customer terminal, inputs to the graphical user interface to control movement of the virtual object as the animation; and 
receive an order of a set or a part of the components of the base robot from the customer terminal according to the serially coupled body of the control unit, the searched combination of the at least one movable unit, and the end effector unit, and accept the order.  

15. 	(Currently Amended) The trading system of claim 14, wherein: 
the at least one memory includes a base robot database configured to store information on the base robot including a work classification that suits the base robot; and 
the processor is programmed to: 
receive, from the customer terminal, work classification information on the work classification to be performed by the base robot, 
search the base robot database for one or more base robots that suit the work classification based on the work classification information, and 
display a 

16. 	(Currently Amended) The trading system of claim 14, wherein:
 the at least one memory stores a customer information database storing customer information, the customer information containing identification information of a 
the processor is programmed to: 
compare components of the other base robot possessed by the customer of the customer terminal with the components of the base robot, 
extract one of the components that forms the base robot to be added to the components possessed by the customer in order to completely form the other base robot of the customer, and 
display information on the extracted component on the customer terminal.  

17. 	(Currently Amended) A method of trading a base robot formed of components including (i) a serially coupled body of a control unit, (ii) an arm part formed by at least one movable unit, and (iii) an end effector unit, the method comprising: 
reading each variable specification item of a plurality of variable specification items corresponding to the base robot from a variable specification database stored in at least one memory, the variable specification database storing information containing the variable specification items of the base robot and initial values of the variable specification items, the variable specification items including a number of axes of the base robot and an operating range of the base robot; 
displaying each respective variable specification item of the plurality of variable specification items of the base robot to a customer on a display of a customer terminal; 
receiving, from the customer terminal, a special order specification in which at least one of the variable specification items is changed from an initial value, which is stored in the variable specification database; 
searching for a combination of the at least one movable unit that satisfies the special order specification based on information stored in a movable unit database and a part conformity examination result database, the combination containing a number of rotation units, a number of bending units, and a serial configuration of the rotation units and the bending units, the movable unit database storing information on the at least one movable unit, the at least one movable unit including a bending unit and a rotation unit, the bending unit including two links coupled to each other through a bending joint, the rotation unit including two members arranged on a centerline and coupled to each other such that the two members are rotatable about the centerline as a rotation center; 
displaying, on a graphical user interface of the display of the customer terminal, an animation of a virtual object of the base robot that is the serially coupled body of the control unit, the searched combination of the at least one movable unit, and the end effector unit, the animation of the virtual object corresponding to the searched combination and an operation satisfying the special order specification, and the animation is an animation of the base robot performing a work process using a 
receiving, via the graphical user interface of the customer terminal, inputs to the graphical user interface to control movement of the virtual object as the animation; and 
receiving a set or a part of an order of components of the base robot from the customer terminal according to the serially coupled body of the control unit, the searched combination of the at least one movable unit, and the end effector unit, and accepting the order.  

18. 	(Currently Amended) The method of claim 17, further comprising: 
receiving work classification information on a work classification to be performed by the base robot; 
searching an information group related to the base robot including the work classification that satisfies the base robot for one or more base robots that satisfy the work classification; and 
displaying a 



Reasons for Allowance
Eligibility Considerations
The amended claims recite eligible subject matter. Specifically, the amended claims do more than apply the abstract idea using a generic computer because the recited additional elements of the claim apply or use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the exception. For example, claims 14 and 17 recite limitations regarding displaying an animation of the robot, where the animation is of the base robot performing work processes and user controlled movements. The claimed feature of displaying the animation in this way does more than just apply the judicial exception and uses the judicial exception in a meaningful way beyond generally linking. The features are now more than just peripherally incorporated into the claims to implement the abstract idea. Thus, the claimed features would require that a computer is an integral part of the claimed method, and therefore the claims recite eligible subject matter because the claimed features integrate the judicial exception into a practical application.

Prior Art Considerations
Claims 14-21 are allowable for the reasons set forth in the Office action dated 11/22/2021. For further details see the Office action dated 11/22/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625            

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625